Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


                                                        102(a) Rejection
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

     Claims 1-13 are  rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for Mopria, AirPrint and Google Cloud Print, does not reasonably provide enablement for direct printing.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to provide a working definition of “direct printing method”  commensurate in scope with these claims. Particularly, the specification makes reference to trademark registered names as direct printing without providing a working definition of what direct printing actually is.




                                                     102(b) Rejection

     Claims 1-13 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
      
     The specification uses Mopria, AirPrint and Google Cloud Print as examples of direct printing.  However, at page 9, lines 21-29, suggests PDF, TIFF and JPEG as acceptable examples of direct printing. Yet applicant argued, in the 4-15-2021 remarks, that PDF, TIFF and JPEG are not consistent  with direct printing. 
Therefore, the claims in view of the specification and arguments, do not set forth particularly and distinctly the claimed subject matter  regarding the direct printing method. 

                                              103 Rejection
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

     Claims 1-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morita in view of Applicant’s Admission of the Prior Art MPEP 2152.03.

     With respect to claim 1,  Morita teaches an image forming apparatus 100, comprising: a print engine 111 comprised of (111A, 111B) configured to performed printing: a memory HDD 115 that stores  a plurality of print conditions (α, β), set for each of the plurality of direct printing methods (PDF, TIFF, URL, PWG-R),  see also AirPrint and Google Cloud at para. 41; and circuitry configured to: receive print information (print data to raster via controller 111B) on printing to be performed, the print information indicating image data to be printed; printer controller A for identifying a direct printing method from printing information, see para. 41; acquire, via controller 111c, from the memory at least one print condition corresponding to  the identified printing method via reference table 116; and controller 111B for controlling the print engine to perform printing based on image data in accordance with the print condition, see para. 45. 

     With respect to claim 2,  Morita teaches wherein the circuitry identifies the printing method based on TIFF, PDF, URL or PWG-R protocols for print information.

     With respect to claim 3, Morita teaches an operating device 160 configured to receive a user operation, wherein the circuitry stores at least one of the plurality of print 

     With respect to claim 4, Morita teaches interface 160 configured to communicate with an extraneous source (200, 201) via network 10 wherein  the circuitry stores  print conditions set for  the printing method  in memory (tables 116(a-c)), based on information from the external sources 200, 201.

     With respect to claim 5, Morita teaches an operation device 160 configured to receive a user operation and an interface 300 configured to communicate with the extraneous source 200, 201. Morita teaches wherein the circuitry stores, in memory 115, at least one of the plurality of print  conditions (α, β) set by the operation device; storing in the memory 115 plural print conditions as set forth, having been set by an external source see para. 41 based on information from the interface;  at least one of the print conditions from the external source are different with respect to each other,   for example,  α at 300  and β = 100, see also para. 43.   Note also certain print conditions may be disabled, see para. 43.

     With respect to claim 6, Morita teaches wherein the print information designates at least one print condition (α or β); and wherein the circuitry discards the print condition (inherently when a new printer having different printing methods is the external source unit).  Morita teaches discarding a print condition in view of one stored in memory, see para. 43-44.

    With respect to claim 7, Morita teaches storing, in memory HDD 115) a plurality of print conditions (α, β), set for each of different printing methods TIFF, URL, PWG-R, PDF. Morita teaches receiving print information (print data to raster via controller 111B) on printing to be performed, the print information indicating image data to be printed; printer controller A for identifying a direct printing method from printing information, see para. 41; acquire, via controller 111c, from the memory at least one print condition corresponding to  the identified printing method via reference table 116.  Morita teaches printing  based on image data according to print conditions, see para. 45.

     With respect to claim 8, Morita teaches identifying a direct printing method, (see para. 45 and 60) on a communication protocol used for transmission of print information. 

     With respect to claim 9, Morita teaches receiving a user operation via operation unit 160 providing on the print device; wherein at memory 115, print conditions α or β are stored which are set for printing  methods TIFF, PDF, URL and PWG-R. 

    With respect to claim 10, Morita teaches receiving information from an extraneous source 200, 201 over network 10.  Morita teaches wherein the storing, via memory 115 stores a print condition α or β set for printing methods PDF, for example. 



     With respect to claim 12, Morita teaches wherein the print information designates at least one print condition (α or β); and wherein the circuitry discards the print condition (inherently when a new printer having different printing methods is the external source unit).  Morita teaches discarding a print condition in view of one stored in memory, see para. 43-44.

     With respect to claim 13, Morita teaches, a recording medium (ROM 113), see para. 36 for reading information stored in one or more processors  CPU 111 on the image forming apparatus and causing the processors to a processing method: storing, in memory HDD 115) a plurality of print conditions (α, β), set for each of different printing methods TIFF, URL, PWG-R, PDF. See also Morita at para. 41 which teaches the use of Google Cloud Print and AirPrint.  Morita teaches receiving print information (print data 

     With regard to the amendment of claims 1-13 now claiming “direct printing methods”, Morita teaches all of the subject matter upon which the claim depends except for it does not make specific mention of “direct printing method”.  However, the specification suggests that Morita teaches direct printing in view of the definition as provided in the specification of the present invention.      None-the-less, applicant is claiming subject matter, which in view of the arguments and specification, is dedicated  to the prior art. For example, applicant refers to direct printing methods by Mopria as a registered trademark. Google Cloud Print is also alleged as a “registered trademark”.  AirPrint is alleged as developed by Apple Computer.  None of these direct printing methods are owned by Ricoh, yet they are recited in the specification and now claimed as novel. Based on applicant’s admission, the use of direct printing methods would have been recognized by one of ordinary skill in the art, and according to the applicant, is already well known and in the public domain. 






                                                Examiner’s Remarks
     The applicant indicates disagreement with the examiner’s interpretation  of direct printing methods.  Applicant’s disagreement appears misdirected for at least the reason the examiner did not make a rejection with an interpretation of “direct printing methods”. At least claim 1, as originally presented, never recited “direct printing method”, hence no interpretation of that limitation was required.

     The applicant further asserts that given the broadest reasonable interpretation in light of the applicant’s specification,  the office action could not contemplate “direct printing method”. The examiner respectfully disagrees.  While applicant mentions Mopria, Air Print and  Google Cloud Print, as examples, the specification, at the Summary, page 7, lines 10-12 and pages 10-11 do not limit direct printing methods to these examples only. 
    The examiner does agree with the applicant that claims yet unpatented are given their broadest reasonable interpretation in light of the specification. It is for that reason that the examiner recited PDF, TIFF, URL, PGW-R. It does not appear that applicant has shown how PDF, TIFF, URL, PGW-R are not the type of direct printing method that is now claimed.  Furthermore, direct printing, as defined by the specification appears to be open ended. 


 At page 8, applicant contends that Morita does not teach direct printing using Google Cloud Print, Mopria or AirPrint. This argument is not persuasive because Google Cloud Print, Mopria or AirPrint is not recited in the claims.
The argument found, for claim 2, where TIFF, PDF etc. cannot be referred to as direct printing, is not persuasive for the reasons set forth above.

     As to claim 3,  the remarks do not state what Morita fails to show. 

     As to claim 6, applicant alleges that Morita does not discard a print condition in view of one stored in memory.  Paragraphs 43-44 teach that a printer capability information (print condition) is acquired by acquisition unit 111a.  Applicant argues that there is no teaching of storing the capabilities of the printer. The examiner respectfully disagrees. The printer capability appears to be stored in memory 116. Therefore, for each new or a different printer, new capabilities are determined in view of the old. Hence, the old capabilities  of a first printer inherently replaced by the capabilities of subsequent printers. See figures 3-5 and para. 46-48.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEROME GRANT II whose telephone number is (571)272-7463.  The examiner can normally be reached on M-F 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/JEROME GRANT II/Primary Examiner, Art Unit 2664